DETAILED ACTION
Status of the Application
	In response filed on January 10, 2022, the Applicant amended claim(s) 1, 3, 6-8, 10, 13-15, 17, and 20; and cancelled claim(s) 2, 9, and 16. Claims 1, 7, 8, 14, and 15 are further amended as a result of the Examiner’s Amendment included herein (as authorized by Anup Suresh, registration number 65,338, on February 5, 2022). Claims 1, 3-8, 10-15, and 17-20 are therefore pending and currently under consideration for patentability.

Priority
	The instant application has a filing date of October 5, 2020. Applicant’s claim for the benefit of a prior-filed provisional application # 62/909,941 filed on October 3, 2019 is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 101 have been considered, but are moot in view of the Examiner’s Amendment below. The claims now recite at least one additional element that serves to integrate the judicial exception into a practical application of that idea. Specially, the generation/training of a neural network model trained to output an acceptance probability score distribution based on content features that describe an input content item and data that describe an input candidate user and subsequent use of this trained/generated model serve to integrate the judicial exception into a practical application of that idea.

	Applicant’s arguments, with respect to the rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 103 (a) have been considered, but are moot in view of the Examiner’s Amendment below.


EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in correspondence with Anup Suresh (registration number 65,338) on February 5, 2022. The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
accessing historical training data associated a set of candidate users, the historical training data including bid amounts provided to the set of candidate users in previous offers and data indicating whether the previous offers were accepted;
generating a neural network based on the historical training data, the neural network being that describe that describe 
generating a first set of content features that describe a first content item;
using the neural network, on a first input that is based on the first set of content features, to generate a first respective acceptance probability score distribution for each respective candidate user in the set of candidate users to yield a first set of acceptance probability score distributions, each first respective acceptance probability score distribution indicating likelihoods that the respective candidate user will view the first content item in exchange for each bid value from the set of bid values;
determining a first subset of the set of candidate users to receive an offer to view the first content item and a first set of bid values corresponding to the first subset of the set of candidate users, the determining of the first subset of candidate users being based on the first set of acceptance probability score distributions, user attributes that describe the set of candidate users, and campaign parameters associated with the first content item; and


2.	(Canceled) 

3.	(Previously presented) The method of claim 1, wherein determining the first subset of the set of candidate users to receive the offer to view the first content item and the first set of bid values corresponding to the first subset of the set of candidate users comprises:	determining a respective utility value for each respective candidate user in the set of candidate users, yielding a set of utility values, each respective utility value indicating a relative value of the respective candidate user to an entity associated with the first content item;	generating an estimated return utility table based on the set of utility values and the first set of acceptance probability score distributions, the estimated return utility table including a respective set of estimated return utility values for each respective candidate user, each respective set of estimated return utility values including estimated return utility values that indicates an estimated return utility to the entity resulting from the respective candidate user viewing the first content item based on the set of bid values; and	selecting the first subset of the set of candidate users and corresponding bid values based on the estimated return utility table.

4.	(Original) The method of claim 3, wherein selecting the first subset of the set of candidate users and corresponding bid values based on the estimated return utility table comprises:	determining, based on a first set of estimated return utility values corresponding to the first candidate user, that:	a first estimated return utility value from the first set of estimated return utility values corresponds to the first bid value,
	the first bid value is less than a threshold bid value dictated by the campaign parameters associated with the first content item, and


5.	(Original) The method of claim 4, wherein selecting the first subset of the set of candidate users and corresponding bid values based on the estimated return utility table comprises:	determining, based on the first set of estimated return utility values corresponding to the first candidate user, that:	a second estimated return utility value from the first set of estimated return utility values corresponds to a second bid value that is less than the threshold bid value dictated by the campaign parameters associated with the first content item, and
	the second estimated return utility value from the first set of estimated return utility values meets or exceeds the threshold estimated return utility value; and	selecting the first bid value for the first candidate user based on determining that the first bid value is less that the second bid value.

6.	(Previously presented) The method of claim 1, wherein the first input is further based on a first set of contextual features describing a current viewing condition.

7.	(Currently Amended) The method of claim 1, further comprising:
generating a second set of content features that describe a second content item;
using the  neural network, on a second input that is based on the second set of content features, to generate a second respective acceptance probability score distribution for each respective candidate user in the set of candidate users to yield a second set of acceptance probability score distributions, each second respective acceptance probability score distribution from the second set of acceptance probability score distributions indicating likelihoods that the respective candidate user will view the second content item in exchange for each bid value from the set of bid values;
determining a second subset of the set of candidate users to receive an offer to view the second content item and a second set of bid values corresponding to the second subset of the set of candidate users, the determining of the second subset of candidate users being based on the that describe the set of candidate users, and second campaign parameters associated with the second content item; and
providing the offer to view the second content item to at least a second candidate user included in the second subset of the set of candidate users, the offer being based on a second bid value from the second set of bid values, the second bid value corresponding to the second candidate user.

8.	(Currently Amended) A system comprising:
one or more computer processors; and
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising:
accessing historical training data associated a set of candidate users, the historical training data including bid amounts provided to the set of candidate users in previous offers and data indicating whether the previous offers were accepted;
generating a neural network based on the historical training data, the neural network that describe that describe an input candidate user, the acceptance probability score distribution indicating likelihoods that the input candidate user will view the input content item in exchange for each bid value from a set of bid values;
generating a first set of content features that describe a first content item;
using the neural network
determining a first subset of the set of candidate users to receive an offer to view the first content item and a first set of bid values corresponding to the first subset of the that describe the set of candidate users, and campaign parameters associated with the first content item; and
providing the offer to view the first content item to at least a first candidate user included in the first subset of the set of candidate users, the offer being based on a first bid value from the first set of bid values, the first bid value corresponding to the first candidate user.

9.	(Canceled) 

10.	(Previously presented) The system of claim 8, wherein determining the first subset of the set of candidate users to receive the offer to view the first content item and the first set of bid values corresponding to the first subset of the set of candidate users comprises:
determining a respective utility value for each respective candidate user in the set of candidate users, yielding a set of utility values, each respective utility value indicating a relative value of the respective candidate user to an entity associated with the first content item;
generating an estimated return utility table based on the set of utility values and the first set of acceptance probability score distributions, the estimated return utility table including a respective set of estimated return utility values for each respective candidate user, each respective set of estimated return utility values including estimated return utility values that indicates an estimated return utility to the entity resulting from the respective candidate user viewing the first content item based on the set of bid values; and
selecting the first subset of the set of candidate users and corresponding bid values based on the estimated return utility table.

11.	(Original) The system of claim 10, wherein selecting the first subset of the set of candidate users and corresponding bid values based on the estimated return utility table comprises:	determining, based on a first set of estimated return utility values corresponding to the first candidate user, that:
	the first bid value is less than a threshold bid value dictated by the campaign parameters associated with the first content item, and
	the first estimated return utility value from the first set of estimated return utility values meets or exceeds a threshold estimated return utility value.

12.	(Original) The system of claim 11, wherein selecting the first subset of the set of candidate users and corresponding bid values based on the estimated return utility table comprises:	determining, based on the first set of estimated return utility values corresponding to the first candidate user, that:	a second estimated return utility value from the first set of estimated return utility values corresponds to a second bid value that is less than the threshold bid value dictated by the campaign parameters associated with the first content item, and
	the second estimated return utility value from the first set of estimated return utility values meets or exceeds the threshold estimated return utility value; and	selecting the first bid value for the first candidate user based on determining that the first bid value is less that the second bid value.

13.	(Previously presented) The system of claim 8, wherein the first input is further based on a first set of contextual features describing a current viewing condition.

14.	(Currently Amended) The system of claim 8, the operations further comprising:
generating a second set of content features that describe a second content item;
using the neural network
determining a second subset of the set of candidate users to receive an offer to view the second content item and a second set of bid values corresponding to the second subset of the set of candidate users, the determining of the second subset of candidate users being based on the second set of acceptance probability score distributions, the user attributes that describe the set of candidate users, and second campaign parameters associated with the second content item; and
providing the offer to view the second content item to at least a second candidate user included in the second subset of the set of candidate users, the offer being based on a second bid value from the second set of bid values, the second bid value corresponding to the second candidate user.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising:
accessing historical training data associated a set of candidate users, the historical training data including bid amounts provided to the set of candidate users in previous offers and data indicating whether the previous offers were accepted;
generating a neural networkneural network that describe an input content item and data that describe an input candidate user, the acceptance probability score distribution indicating likelihoods that the input candidate user will view the input content item in exchange for each bid value from a set of bid values;
generating a first set of content features that describe a first content item;
using the neural network 
determining a first subset of the set of candidate users to receive an offer to view the first content item and a first set of bid values corresponding to the first subset of the set of candidate users, the determining of the first subset of candidate users being based on the first set of acceptance probability score distributions, user attributes that describe the set of candidate users, and campaign parameters associated with the first content item; and
providing the offer to view the first content item to at least a first candidate user included in the first subset of the set of candidate users, the offer being based on a first bid value from the first set of bid values, the first bid value corresponding to the first candidate user.

16.	(Canceled) 

17.	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein determining the first subset of the set of candidate users to receive the offer to view the first content item and the first set of bid values corresponding to the first subset of the set of candidate users comprises:	 determining a respective utility value for each respective candidate user in the set of candidate users, yielding a set of utility values, each respective utility value indicating a relative value of the respective candidate user to an entity associated with the first content item;	 generating an estimated return utility table based on the set of utility values and the first set of acceptance probability score distributions, the estimated return utility table including a respective set of estimated return utility values for each respective candidate user, each respective set of estimated return utility values including estimated return utility values that indicates an estimated return utility to the entity resulting from the respective candidate user viewing the first content item based on the set of bid values; and	 selecting the first subset of the set of candidate users and corresponding bid values based on the estimated return utility table.

18.	(Original) The non-transitory computer-readable medium of claim 17, wherein selecting the first subset of the set of candidate users and corresponding bid values based on the estimated 
	the first bid value is less than a threshold bid value dictated by the campaign parameters associated with the first content item, and
	the first estimated return utility value from the first set of estimated return utility values meets or exceeds a threshold estimated return utility value.

19.	(Original) The non-transitory computer-readable medium of claim 18, wherein selecting the first subset of the set of candidate users and corresponding bid values based on the estimated return utility table comprises:	determining, based on the first set of estimated return utility values corresponding to the first candidate user, that:	a second estimated return utility value from the first set of estimated return utility values corresponds to a second bid value that is less than the threshold bid value dictated by the campaign parameters associated with the first content item, and
	the second estimated return utility value from the first set of estimated return utility values meets or exceeds the threshold estimated return utility value; and	selecting the first bid value for the first candidate user based on determining that the first bid value is less that the second bid value.

20.	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein the first input is further based on a first set of contextual features describing a current viewing condition.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Nickelson et al. (U.S. PG Pub No. 2010/0100440, April 22, 2010 - hereinafter "Nickelson”); Cohen et al. (U.S. PG Pub No. 2003/0144907, July 31, 2003 - hereinafter "Cohen”); O’Kelley (U.S. PG Pub No. 2006/0122879 June 8, 2006- hereinafter "O’Kelley”); Bhatia et al. (U.S. PG Pub No. 2011/0173063, July 14, 2011); “Negotiation with Price-dependent Probability Models “ (Bella, Antonio & Ferri, Cèsar & Hernandez-Orallo, Jose & Ramírez-Quintana, M.. -2012)

Nickelson discloses identifying offers targeted for a certain population of people and determining dollar value bids that would be paid to the people for viewing advertising/promotional content and selecting certain bids/people based on the bids.
Cohen discloses determining offer values and assessing the likelihood that a particular offer will be accepted by a user. Teaches identifying optimal offer values to incentivize behavior.
O’Kelley discloses determining, based on a first set of estimated return utility values corresponding to the first candidate user, that: a first estimated return utility value from the first set of estimated return utility values corresponds to the first bid value, and the first estimated return utility value from the first set of estimated return utility values meets or exceeds a threshold estimated return utility value the first bid value is less than a threshold bid value dictated by the campaign parameters associated with the first content item.
Bhatia teaches determining sets of utility values for advertisers using machine learning and optimizing bid values based at least in part on these utility values.
“Negotiation with Price-dependent Probability Models “ discloses various ways of optimizing revenue based on optimal offer prices and probabilities of acceptance

As per Claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of claim limitations. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight

  Claims 3-7, 10-14, and 17-20 depend upon claims 1, 8, or 15 and have all the limitations of claims 1, 8, or 15 and are allowable for the same reason.  Any comments considered necessary 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621